1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ARANTAZAZU ATORRASAGASTI
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
                                               ***
8

9    UNITED STATES OF AMERICA,           )                  2:17-CR-00089-APG-VCF
                                         )
10
                                         )
11               Plaintiff,              )
                                         )                  STIPULATION AND ORDER TO
12   v.                                  )                  CONTINUE SENTENCING
                                         )
13                                       )
     ARANTZAZU ATORRASAGASTI,            )
14                                       )
                                         )                  (Sixth Request)
15
                 Defendant.              )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between ARANTAZAZU ATORRASAGASTI,
17
     Defendant, by and through his counsel DUSTIN R. MARCELLO, ESQ, NICHOLAS A.
18

19   TRUTANICH, United States Attorney, and DAN COWHIG, Assistant United States Attorney,

20   that Sentencing currently scheduled for October 3, 2019 at 10:30 a.m. be vacated and continued
21
     to 45 days or to a time convenient with the Court.
22
            This Stipulation is entered into for the following reasons:
23

24
            1.   Counsel has spoken with the Defendant and she has no objection to the continuance.

25          2.   The parties agree to the continuance.
26
            3.   Defendant is not in custody and is out on bond through Pretrial Release.
27
            4.   Defendant requests time to prepare evidence and filings in mitigation and arrange
28
     travel for herself and potential witnesses to appear before the Court.
                                                      -1-
1               5.   Defendant is still under supervision and has been compliant with Pretrial Services.
2
                6. Additionally, denial of this request for continuance would result in a miscarriage of
3
     justice.
4

5
                7. This is the sixth request to continue the sentencing.

6               DATED this 3rd day of October 2019.
7                                                     Respectfully submitted.
8                                                     NICHOLAS TRUTANICH
     PITARO & FUMO, CHTD.                             UNITED STATES ATTORNEY
9

10

11         /s/                                              /s/
     DUSTIN R MARCELLO, ESQ.                          DAN COWHIG
12   601 LAS VEGAS BOULEVARD, SOUTH                   ASSISTANT UNITED STATES ATTORNEY
13
     LAS VEGAS, NEVADA 89101                          501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR DEFENDANT                           LAS VEGAS, NEVADA 89101
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         -2-
1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ARANTAZAZU ATORRASAGASTI
6
                                     UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
                                                  ***
8

9    UNITED STATES OF AMERICA,           )    2:17-cr-00089-APG-VCF
                                         )
10
                                         )
11               Plaintiff,              )
                                         )    STIPULATION AND ORDER TO
12   v.                                  )    CONTINUE SENTENCING
                                         )
13                                       )
     ARANTZAZU ATORRASAGASTI,            )
14                                       )
                                         )    (Sixth Request)
15
                 Defendant.              )
     ___________________________________ )
16                                 FINDINGS OF FACT
17              Based on the pending Stipulation of counsel, and good cause appearing therefore, the
18   Court finds:
19              This Stipulation is entered into for the following reasons:
20
                1.   Counsel has spoken with the Defendant and she has no objection to the continuance.
21
                2.   The parties agree to the continuance.
22
                3.   Defendant is not in custody and is out on bond through Pretrial Release.
23

24              4.   Defendant requests time to prepare evidence and filings in mitigation and arrange

25   travel for herself and potential witnesses to appear before the Court.
26
                5.   Defendant is still under supervision and has been compliant with Pretrial Services.
27
                6. Additionally, denial of this request for continuance would result in a miscarriage of
28
     justice.
                                                         -3-
1           7. This is the sixth request to continue the sentencing.
2
                                        CONCLUSIONS OF LAW
3
            The end of justice served by granting said continuance outweigh the best interest of the
4
     public and defendants since the failure to grant said continuance would likely result in a
5

6
     miscarriage of justice, would deny the parties herein sufficient time and the opportunity within

7    which to be able to effectively and thoroughly prepare for sentencing taking into account the
8    exercise of due diligence.
9
                                                 ORDER
10
            IT IS ORDERED that Sentencing currently scheduled for October 3, 2019, at 10:30 a.m.
11
     be continued to 11th day of December, 2019 at 10:00 a.m. in Courtroom 6C.
12

13
            DATED this 3rd of October, 2019.
14

15

16                                                 U.S. DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                     -4-
